 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Teresa Pacheco,                                     Case No.: 18-cv-0502-AJB-MSB
12                                      Plaintiff,
                                                         ORDER:
13   v.
     Nancy Berryhill, Acting Commissioner of             (1) ADOPTING THE REPORT AND
14
     Social Security,                                    RECOMMENDATION (Doc. No. 15);
15
                                      Defendant.         (2) GRANTING DEFENDANT’S
16
                                                         MOTION FOR SUMMARY
17                                                       JUDGMENT (Doc. No. 12); and
18
                                                         (3) DENYING PLAINTIFF’S
19                                                       MOTION FOR REMAND (Doc. No.
                                                         10)
20
21         Before the Court are cross-motions for summary judgment on Plaintiff’s request that
22   the Court review the commissioner’s denial of her claim for social security benefits.
23   (Doc. No. 1.) Although Plaintiff styled her motion as a motion for remand, it is essentially
24   a summary judgment motion and is referred to as such in the R&R. (Doc. No. 15 at 1 fn.1.)
25   The Court referred the matter to Magistrate Judge Block for a Report and Recommendation
26   (“R&R”). (Doc. Nos. 6, 14.) The R&R recommends (1) granting defendant’s motion for
27   summary judgment, (Doc. No. 12), and (2) denying plaintiff’s motion, (Doc. No. 10). The
28   parties were instructed to file written objections to the R&R within fourteen days of being
                                                     1

                                                                                18-cv-0502-AJB-MSB
 1   served with a copy of the R&R. (Doc. No. 15 at 7.)
 2         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 3   judge’s duties in connection with a magistrate judge’s R&R. The district judge must “make
 4   a de novo determination of those portions of the report . . . to which objection is made[,]”
 5   and “may accept, reject, or modify, in whole or in part, the findings or recommendations
 6   made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also United States v. Remsing,
 7   874 F.2d 614, 617 (9th Cir. 1989). However, in the absence of objection(s), the Court “need
 8   only satisfy itself that there is no clear error on the face of the record in order to accept the
 9   recommendation.” Fed. R. Civ. P. 72(b) advisory committee note to the 1983 amendment;
10   see also United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
11         Neither party has filed objections to Magistrate Judge Block’s R&R. Having
12   reviewed the R&R, the Court finds it thorough, well-reasoned, and contains no clear error.
13   Accordingly, the Court hereby: (1) ADOPTS Magistrate Judge Block’s R&R,
14   (Doc. No. 15); (2) GRANTS Defendant’s summary judgment motion, (Doc. No. 12); and
15   (3) DENIES Plaintiff’s summary judgment motion, (Doc. No. 10). The Court Clerk is
16   instructed to close the case.
17         IT IS SO ORDERED.
18   Dated: January 31, 2019
19
20
21
22
23
24
25
26
27
28
                                                     2

                                                                                    18-cv-0502-AJB-MSB
